J-A19039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COLLEEN WHITE AND MICHAEL                :   IN THE SUPERIOR COURT OF
 WHITE (W/H)                              :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 MARTY D'ACCHIOLI AND ALBERTO             :
 D'ACCHIOLI, d/b/a, a/k/a,                :   No. 58 EDA 2019
 D’ACCHIOLI CONSTRUCTION, INC.            :
                                          :

                    Appellant

             Appeal from the Order Entered November 17, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 130501691


BEFORE:    PANELLA, P.J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                    FILED OCTOBER 22, 2019

      Marty D’Acchioli and Alberto D’Acchioli, d/b/a, a/k/a, D’Acchioli

Construction, Inc., (collectively “the D’Acchiolis”) appeal from the November

17, 2018, order entered in the Court of Common Pleas of Philadelphia County,

which denied their petition to open and/or strike a default judgment entered

against them and in favor of Colleen White and her husband, Michael White

(collectively “the Whites”). After a careful review, we affirm.

      The relevant facts and procedural history are as follows: On May 17,

2013, the Whites instituted the instant suit via a writ of summons, and they

engaged a process-serving company to serve the writ of summons. With

regard to Marty D’Acchioli, the return of service indicates service was


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A19039-19


effectuated on May 22, 2013, at 1539 Rhawn Street in Philadelphia, by

handing the writ of summons to an “[a]dult family member with whom said

Defendant(s) reside. Name and relationship: Alberto D’Acchioli/Father.” With

regard to Alberto D’Acchioli d/b/a, a/k/a, D’Acchioli Construction, Inc., the

return of service indicates service was effectuated on May 22, 2013, at 1539

Rhawn Street in Philadelphia, by handing the writ of summons to Alberto

D’Acchioli personally.

       Thereafter, on July 2, 2013, the Whites filed a complaint naming the

D’Acchiolis as defendants1 and providing them with notice to defend within

twenty days. Therein, the Whites averred they leased a home from Jason

Cooperstein and his wife, Daniella Maria Puccini-Cooperstein, who hired the

D’Acchiolis to perform paving, excavating, and surfacing work on the subject

premises. On May 19, 2011, Mrs. White attempted to wheel a trashcan across

the corner of the torn up driveway, and the trashcan’s wheels became stuck

in the mud. As Mrs. White tried to pull the trashcan out of the mud, she fell

backwards and twisted with her feet firmly stuck in the mud, resulting in her

landing on the ground with the trashcan on top of her. Mrs. White suffered

injuries as a result of the fall, and thus, she presented claims of negligence

against the D’Acchiolis, and Mr. White presented claims of loss of consortium.


____________________________________________


1 The Whites named additional defendants. The record contains a stipulation
that the Whites’ claims against all defendants, except for those against Marty
and Alberto D’Acchioli, d/b/a, a/k/a, D’Acchioli Construction, Inc., have been
settled or dismissed.

                                           -2-
J-A19039-19


      The Whites again hired the process-serving company to serve the civil

complaint. With regard to Marty D’Acchioli, the return of service indicates

service was effectuated on July 15, 2013, at 1539 Rhawn Street in

Philadelphia, by handing the complaint to an “[a]dult family member with

whom    said   Defendant(s)    resides.   Name    and   relationship:   Anthony

D’Acchioli/Brother.” With regard to Alberto D’Acchioli d/b/a, a/k/a, D’Acchioli

Construction, Inc., the return of service indicates service was effectuated on

July 15, 2013, at 1539 Rhawn Street in Philadelphia, by handing the complaint

to an “[a]gent or person in charge of Defendant(s) office or usual place of

business. Anthony D’Acchioli/Authorized Agent.”

      The D’Acchiolis did not file an answer to the complaint, and the Whites

filed a ten-day notice of their intent to file a default judgment against the

D’Acchiolis. The Whites’ attorney filed an affidavit of service verifying that he

served the ten-day default notice by certified and regular mail upon the

D’Acchiolis. He attached to the affidavit of service the signed certified mail

forms, which indicated the ten-day notice was sent to Marty D’Acchioli, at

1539 Rhawn Street in Philadelphia, on August 19, 2013, via certified mail.

The ten-day notice was sent to Alberto D’Acchioli, d/b/a, a/k/a, D’Acchioli

Construction, Inc., at 1539 Rhawn Street in Philadelphia, on August 19, 2013,

via certified mail.   Both return receipts for the certified mailings bear the

signature of “Marty D’Acchioli.”




                                      -3-
J-A19039-19


       On January 30, 2014, the Whites filed a praecipe for the entry of a

default judgment against Marty D’Acchioli and Alberto D’Acchioli, d/b/a, a/k/a,

D’Acchioli Construction, Inc. The certified docket entries reveal that, on that

same date, judgment was entered against the D’Acchiolis by default, and the

Prothonotary sent the required notices pursuant to Pennsylvania Rules of Civil

Procedure 236 and 237.1. Moreover, the Whites’ attorney filed an affidavit of

service indicating he sent the praceipe to enter default judgment to Marty

D’Acchioli and Alberto D’Acchioli, d/b/a, a/k/a, D’Acchioli Construction, Inc.,

to 1539 Rhawn Street in Philadelphia via certified and regular mail.

Thereafter, following a non-jury trial on damages, on April 13, 2015, the trial

court entered judgment in favor of the Whites in the amount of $545,000.2

The certified docket entries reveal that, on that same date, the Prothonotary

gave notice of the assessed damages as required by Pennsylvania Rule of Civil

Procedure 236.

       On September 14, 2018, the D’Acchiolis filed a petition to open and/or

strike the default judgment.3            Specifically, the D’Acchiolis argued the

judgment should be stricken as to Marty D’Acchioli on the basis he was never

properly served with the writ of summons or complaint. They further argued



____________________________________________


2The trial court awarded Mrs. White $450,000.00 in damages, and Mr. White
$95,000.00 for loss of consortium.

3We note the D’Acchiolis attached to the petition a proposed answer with new
matter as to the Whites’ complaint.

                                           -4-
J-A19039-19


the judgment should be stricken as to Alberto D’Acchioli, d/b/a, a/k/a,

D’Acchioli Construction, Inc., since his son, Marty D’Acchioli, as opposed to

Alberto D’Acchioli himself, signed the certified mail receipt for the ten-day

default judgment notice; Alberto D’Acchioli was not properly served with the

complaint; and Alberto D’Acchioli had no involvement with D’Acchioli

Construction, Inc.

      Moreover, the D’Acchiolis averred the judgment should be opened since

the amount of damages was excessive; Alberto D’Acchioli had no involvement

with the driveway work, which was performed solely by his son, Marty

D’Acchioli; the D’Acchiolis have a meritorious defense; Marty D’Acchioli was

not negligent; and Mrs. White did not sustain an injury. Finally, the D’Acchiolis

averred the judgment should be opened since the reason they did not file “a

more immediate response is because each was not properly served the

underlying writ of summons, complaint[,] and notice of default.            Also,

[Appellant] Alberto D’Acchioli was never served as an individual party but as

[a] party acting on behalf of a business.” The D’Acchiolis’ Petition to Open

and/or Strike the Default Judgment, filed 9/14/18.

      On October 19, 2018, the Whites filed an answer to the D’Acchiolis’

petition to open and/or strike the default judgment, and by order entered on

November 17, 2018, the trial court denied the D’Acchiolis’ petition to open

and/or strike the default judgment. On November 27, 2018, the D’Acchiolis

filed a motion for reconsideration, to which the Whites filed an answer, and


                                      -5-
J-A19039-19


on December 10, 2018, the trial court denied the D’Acchiolis’ motion for

reconsideration. On December 14, 2018, the D’Acchiolis filed a timely notice

of appeal. The trial court directed the D’Acchiolis to file a Pa.R.A.P. 1925(b)

statement, the D’Acchiolis timely complied, and the trial court filed a

responsive opinion on April 1, 2019.

       On appeal, the D’Acchiolis aver the trial court erred in denying their

petition to open and/or strike the default judgment.4 We begin our analysis

by observing that when one is challenging a judgment, he or she may file a

petition to open the judgment, strike the judgment, or both. “A petition to

open a default judgment and a petition to strike a default judgment seek

distinct remedies and are generally not interchangeable.” Stauffer v.

Hevener, 881 A.2d 868, 870 (Pa.Super. 2005).            “A petition to open a

judgment seeks to re-open a case following a default judgment in order to

assert a meritorious defense; a motion to strike a judgment is the remedy

sought by one who complains of fatal irregularities appearing on the face of



____________________________________________


4 We note the D’Acchiolis list five separate issues in their “Statement of
Questions Involved”; however, they have presented three argument sections
in which they intermingle the issues presented. Specifically, in their first
argument section, they set forth the legal standards pertaining to this Court’s
review of the trial court’s denial of a petition to open and/or strike a default
judgment; in their second argument section, they set forth their analysis as
to the reasons the trial court allegedly erred in failing to strike the default
judgment; and in their third argument section, they set forth their analysis as
to the reasons the trial court allegedly erred in failing to open the default
judgment. We shall, likewise, address the D’Acchiolis’ issues collectively
where appropriate.

                                           -6-
J-A19039-19


the record.” U.S. Bank Nat'l Ass'n for Pennsylvania Hous. Fin. Agency

v. Watters, 163 A.3d 1019, 1027-28 (Pa.Super. 2017) (internal citations and

quotation marks omitted). Here, the D’Acchiolis filed both a petition to open

and a petition to strike. We first consider the D’Acchiolis’ arguments regarding

their petition to strike the default judgment.

      An appeal from the denial of “[a] petition to strike a default judgment

presents us with a question of law; consequently, our standard of review is de

novo and our scope of review is plenary.” Id. at 1028 n.9.

         A petition to strike a judgment is a common law proceeding
      which operates as a demurrer to the record. A petition to strike
      the judgment may be granted only for a fatal defect or irregularity
      appearing on the face of the record....An order of the court striking
      a judgment annuls the original judgment and the parties are left
      as if no judgment had been entered. When deciding if there are
      fatal defects on the face of the record for the purposes of a petition
      to strike a judgment, a court may only look at what was in the
      record when the judgment was entered.

Cintas Corp. v. Lee’s Cleaning Services, Inc., 549 Pa. 84, 700 A.2d 915,

917 (1997). “[A] petition to strike is not a chance to review the merits of the

allegations of a complaint. Rather, a petition to strike is aimed at defects that

affect the validity of the judgment and that entitle the petitioner, as a matter

of law, to relief.” Oswald v. WB Public Square Associates, LLC, 80 A.3d
790, 794 (Pa.Super. 2013) (citation omitted). “The standard for ‘defects’ asks

whether the procedures mandated by law for the taking of default judgments

have been followed.” Continental Bank v. Rapp, 485 A.2d 480, 483

(Pa.Super. 1984) (citation omitted). See Liquid Carbonic Corp. v. Cooper


                                      -7-
J-A19039-19


& Reese, Inc., 416 A.2d 549, 550 (Pa.Super. 1979) (“If the record is self-

sustaining, the judgment cannot be stricken.”) (quotation and quotation

marks omitted)).        A fatal defect on the face of the record denies the

prothonotary the authority to enter judgment. Erie Ins. Co. v. Bullard, 839
A.2d 383, 388 (Pa.Super. 2003).                When a prothonotary enters judgment

without authority, that judgment is void ab initio. See id.

       The D’Acchiolis claim the following fatal defects appear on the face of

the record and, thus, the trial court should have stricken the default judgment:

(1) Alberto D’Acchioli was not served with the ten-day notice of intent to file

a default judgment as is required by Pa.R.Civ.P. 237.1; and (3) Marty

D’Acchioli, although served with the ten-day notice of intent to file a default

judgment, was not served with original process.5

____________________________________________


5 In their brief, the D’Acchiolis additionally aver the default judgment ought to
be stricken because Alberto D’Acchioli was not served with the Whites’
complaint. However, this issue is waived as it was not presented in the
D’Acchiolis’ court-ordered Pa.R.A.P. 1925(b) statement.            See Pa.R.A.P.
1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived.”).
Further, the D’Acchiolis aver in their brief that the default judgment ought to
be stricken since Alberto D’Acchioli was neither doing business as nor was
known as “D’Acchioli Construction, Inc.” However, in their Pa.R.A.P. 1925(b)
statement, while the D’Acchiolis averred they established a “prima facie case
to open the judgment by demonstrating that that [sic] [Alberto] had no
involvement whatsoever with the transaction underling [sic] the instant case
and he had nothing to do with D’Acchioli Construction, Inc[.] and Plaintiffs’
alleged injuries[,]” the D’Acchiolis’ did not allege this was a reason to strike
the default judgment. See The D’Acchiolis’ Pa.R.A.P. 1925(b) Statement, filed
1/7/19, at 2. Thus, this issue is waived under Pa.R.A.P. 1925(b). See
Pa.R.A.P. 1925(b)(4)(vii); Scientific Games Int’l, Inc. v. Com., 620 Pa.



                                           -8-
J-A19039-19


       With regard to the service of the ten-day notice upon Alberto D’Acchioli,

d/b/a, a/k/a, D’Acchioli Construction, Inc., we note our rules of civil procedure

indicate that a party seeking a default judgment must provide a notice of

intent to the defaulting party ten days prior to filing the praecipe for entry of

the judgment. Specifically, Pa.R.Civ.P. 237.1 states, in relevant part:

       (2) No judgment of…default for failure to plead shall be entered
       by the prothonotary unless the praecipe for entry includes a
       certification that a written notice of intention to file the praecipe
       was mailed or delivered
                                        ***
              (ii) in the case of a judgment by default, after the
              failure to plead to a complaint and at least ten days
              prior to the date of the filing of the praecipe to the
              party against whom judgment is to be entered and to
              the party’s attorney of record, if any.

Pa.R.Civ.P. 237.1.

       The purpose of this rule is to ensure that default judgments are not

entered without a defendant’s prior knowledge, and to provide the defaulting

party with an opportunity to cure the defect prior to the entry of default

judgment. Green Acres Rehabilitation and Nursing Center v. Sullivan,

113 A.3d 1261, 1271-72 (Pa.Super. 2015). “If service [is] improper, the court

[does] not have jurisdiction over the persons of the defendants, and its




____________________________________________


175, 66 A.3d 740 (2013) (holding issues pertaining to personal jurisdiction
may be waived in the course of litigation); Stauffer, supra (holding a petition
to open and a petition to strike are distinct remedies and not subsumed within
each other).

                                           -9-
J-A19039-19


judgment should [be] stricken as void.” Continental Bank, 485 A.2d at 483

(citation omitted).

      The Comment to Rule 237.1 indicates that the ten-day notice must be

in writing. Furthermore, the Comment provides:

             The ten-day notice may be mailed or delivered. Registered
      or certified mail is not required. The ten-day grace period for
      compliance runs from the date of delivery, if the notice is
      delivered. If the notice is mailed, the ten-day period runs from
      the date of mailing and not from the date of receipt. If proof of
      the date of mailing is important, it may be obtained from the post
      office by requesting Post Office Form 3817, Certificate of Mailing,
      which will show the date, the name of the sender, and the
      addressee.

Pa.R.Civ.P. 237.1, Comment.

      Here, our review of the certified record reveals that the ten-day notice

was sent to Alberto D’Acchioli, d/b/a, a/k/a, D’Acchioli Construction, Inc., at

1539 Rhawn Street in Philadelphia, on August 19, 2013, via certified mail, as

well as regular mail. The D’Acchiolis contend this constituted improper service

since Marty D’Acchioli signed for Alberto D’Acchioli’s certified mailing. See

D’Acchiolis’ Brief at 10. However, Pa.R.Civ.P. 237.1 “requires only that the

notice be mailed or delivered to the party against whom judgment is to be

entered.   The explanatory comment expressly states that simply mailing the

notice constitutes compliance with the rule.” Central Penn National Bank

v. Williams, 523 A.2d 1166, 1168 (Pa.Super. 1987). Moreover, there is no

requirement that the ten-day notice be served via certified mail, as opposed

to regular mail. See id.; Pa.R.Civ.P. 237.1, Comment. Thus, since the ten-


                                    - 10 -
J-A19039-19


day notice was mailed via regular and certified mail to the address listed on

the complaint for Alberto D’Acchioli, d/b/a, a/k/a D’Acchioli Construction,

Inc.,6 the fact Marty D’Acchioli signed for the certified mailing does not

constitute a fatal defect on the record. See Womer v. Hilliker, 589 Pa. 256,

908 A.2d 269, 276 (2006) (holding that substantial compliance of Pa.R.Civ.P.

237.1 is sufficient and the court may “overlook any procedural defect that

does not prejudice a party’s rights.”)

       With regard to the service of original process upon Marty D’Acchioli,7 the

failure to adhere to the Pennsylvania Rules of Civil Procedure can be a facially

fatal defect. Cintas Corp., supra.

       Service of process is a mechanism by which a court obtains
       jurisdiction of a defendant, and therefore, the rules concerning
       service of process must be strictly followed. Without valid service,
       a court lacks personal jurisdiction of a defendant and is powerless
       to enter judgment against [the defendant]. Thus, improper
       service is not merely a procedural defect that can be ignored when
       a defendant subsequently learns of the action....However, the
       absence of or a defect in a return of service does not necessarily
       divest a court of jurisdiction of a defendant who was properly
       served. [T]he fact of service is the important thing in determining
       jurisdiction and…proof of service may be defective or even lacking,
       but if the fact of service is established jurisdiction cannot be
       questioned.



____________________________________________


6 The D’Acchiolis admitted in their petition to open and/or strike the default
judgment that Alberto D’Acchioli lived at 1539 Rhawn Street in Philadelphia.
See The D’Acchiolis’ Petition to Open and/or Strike the Default Judgment, filed
9/14/18, at ¶ 7 n.1., ¶ 12.

7 Marty D’Acchioli does not dispute the ten-day notice of intent to enter default
judgment was properly served upon him at 1539 Rhawn Street in Philadelphia.

                                          - 11 -
J-A19039-19


Cintas Corp., supra, 700 A.2d at 917-18 (citations and quotation marks

omitted). Pennsylvania Rule of Civil Procedure 402 discusses the requirements

for service of original process:

       Rule 402. Manner of Service. Acceptance of Service.
       (a)   Original process may be served
                                      ***
         (2) by handing a copy
             (i) at the residence of the defendant to an adult
             member of the family with whom he resides; but if no
             adult member of the family is found, then to an adult
             person in charge of such residence[.]

Pa.R.Civ.P. 402(a)(2)(i) (emphasis in original).

       Here, the return of service for the writ of summons with regard to Marty

D’Acchioli indicates service was effectuated at 1539 Rhawn Street in

Philadelphia by handing the writ of summons to an “[a]dult family member

with   whom     Defendant(s)       reside.   Name   and    relationship:   Alberto

D’Acchioli/Father.” Further, the return of service for the complaint with regard

to Marty D’Acchioli indicates service was effectuated at 1539 Rhawn Street in

Philadelphia by handing the complaint to an “[a]dult family member with

whom     said   Defendant(s)       reside.   Name   and   relationship:    Anthony

D’Acchioli/Brother.”   Accordingly, from the face of the record, service of

original process was effectuated upon Marty D’Acchioli as required by

Pa.R.Civ.P. 402(a)(2)(i). Therefore, the trial court properly denied the petition

to strike on this basis. See Liquid Carbonic Corp., 416 A.2d at 550 (“If the




                                        - 12 -
J-A19039-19


record is self-sustaining, the judgment cannot be stricken.”) (quotation and

quotation marks omitted)).

      The D’Acchiolis next claim the trial court abused its discretion in denying

their petition to open the default judgment.

            Generally speaking, a default judgment may be opened if
      the moving party has (1) promptly filed a petition to open the
      default judgment, (2) provided a reasonable excuse or
      explanation for failing to file a responsive pleading, and (3)
      pleaded a meritorious defense to the allegations contained in the
      complaint. Seeger v. First Union National Bank, 836 A.2d 163
      (Pa.Super. 2003). Moreover, we note the trial court cannot open
      a default judgment based on the “equities” of the case when the
      defendant has failed to establish all three of the required criteria.
      Seeger, supra.

Myers v. Wells Fargo Bank, N.A., 986 A.2d 171, 175-76 (Pa.Super. 2009)

(citation omitted).

      In the case sub judice, the trial court concluded the D’Acchiolis did not

demonstrate that they met the first prong, i.e., they promptly filed a petition

to open the default judgment. In this regard, the trial court noted the default

judgment was entered on January 30, 2014, but the D’Acchiolis did not file

their petition to open until September 14, 2018, which was “four years and

seven months after the default judgment was docketed.” Trial Court Opinion,

filed 4/1/19, at 6.

      With regard to the first prong, whether the petition to open was timely

filed, we note:

            The timeliness of a petition to open a judgment is measured
      from the date that notice of the entry of the default judgment is
      received. The law does not establish a specific time period within

                                     - 13 -
J-A19039-19


        which a petition to open a judgment must be filed to qualify as
        timeliness. Instead, the court must consider the length of time
        between discovery of the entry of the default judgment and the
        reason for delay.
                                        ***
              In cases where the appellate courts have found a “prompt”
        and timely filing of the petition to open a default judgment, the
        period of delay has normally been less than one month.

Myers, 986 A.2d at 176 (citations omitted).

        In the case sub judice, the D’Acchiolis have presented no argument on

appeal that they did not receive notice of the default judgment8 and they have

made no effort to offer a reasonable explanation for the delay in filing the

petition to open.9 Accordingly, the trial court properly denied the petition to

open.     See U.S. Bank Nat’l Ass’n for Pa. Hous. Fin. Agency, supra

(holding that if the petition to open fails to satisfy any prong of the test, then

the petition will be denied).

        For all of the foregoing reasons, we affirm.

        Order affirmed.


____________________________________________


8 We note the record reveals that, on January 30, 2014, default judgment was
entered against the D’Acchiolis and, on that same date, the Prothonotary sent
the required notices pursuant to Pennsylvania Rules of Civil Procedure 236
and 237.1. Moreover, the Whites’ attorney filed an affidavit of service
indicating he sent the praceipe to enter default judgment to Marty D’Acchioli
and Alberto D’Acchioli, d/b/a, a/k/a, D’Acchioli Construction, Inc., at 1539
Rhawn Street in Philadephia via certified and regular mail.

9 The D’Acchiolis focused their appellate argument on whether they provided
a reasonable excuse for failing to file a responsive pleading and whether they
have a meritorious defense. See D’Acchiolis’ Brief at 11-12.

                                          - 14 -
J-A19039-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/19




                          - 15 -